DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 25 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,721,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 25 March 2022, with respect to the amended claims have been fully considered and are persuasive.  In light of the arguments and the filed terminal disclaimer, the previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an auto white balance method performed by an image signal processor, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:
selecting outlier partition cells among the partition cells based on the skin tone estimation value, wherein outlier partition cells have a color component similar to a skin color;
selecting a white point within a portion of the partition cells that excludes the outlier partition cells; and
making color sense adjustment to the image data in relation to the white point.
Accordingly, the claim is considered allowable.

Regarding claim 9, the prior art of record fails to disclose or reasonably suggest an auto white balance method, as required by the instant claim as a whole.   Specifically, the prior art of record fails to disclose or suggest at least the limitations:
selecting gray candidate partition cells included in a first gray candidate cluster among the plurality of partition cells included in the image data, wherein the first gray candidate cluster is defined in a color space;
selecting outlier partition cells among the partition cells based on the skin tone estimation value, wherein the outlier partition cells have a color component similar to a skin color;
selecting a second gray candidate cluster within a portion of the partition cells that excludes the outlier partition cells; and
performing auto white balance on the image data based on the second gray candidate cluster.
Accordingly, the claim is considered allowable.

Claim 19 is a variant of claim 1 and is similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/Primary Examiner, Art Unit 2698